MORRIS, District Judge
(orally, after stating the facts as above). During the recess, my Brother ROSE and I have conferred in regard to this case, and we find that we need not call upon the respondents to reply. We have concluded that, so far as the tug Tormentor is concerned, no case at all has been made out against her. The only alleged fault which might be urged against her is the failure to observe the signals of distress from the dredge.
We do not think this alleged fault is sustained by proof.' To our minds it is exceedingly doubtful whether the signals which are alleged to have been given were in fact given — at least, that they were given in such a way that they could b.e observed from the tug.' A signal, by the whistle, if given, could hardly be heard, as the tug was about a quarter of a mile ahead of the dredge, and a very high wind was blow*129ing directly against the sound. The signal by the searchlight, which is spoken of as having been shown perpendicularly toward the sky, would not be very noticeable or very suggestive. And we cannot ignore the direct affirmative testimony that a diligent observation of the dredge was kept by those on the tug, and that no signal of any kind was observed. It must be taken into account, in considering the conflicting téstimony, that the sea was running very high, and the night was very dark, which made it exceedingly difficult to observe the signals, if they were given. We conclude that no fault is proved against the tug.
Then, as to the dredge, for the purposes of this case we will take it to be the law that if the owners of the dredge sent her to sea to make this proposed voyage in an unfit condition, and her unfitness resulted in the disaster, then they are liable to the libelants. But a dredge is a very different character of vessel from an ordinary steamer or sailing vessel, and to put this loss upon the owners of the dredge the proof should be convincing, and not such as to leave the conclusion doubtful. The unseaworthiness complained of resolves itself into two allegations:
First. That the protecting woodwork, called by some the falsework and by some the bulwark, which was built up around the outside of the house to fortify it against the force of the waves, was unsafe. The sending of the dredge to be towed on the open sea was unusual and exceptional, and an extra hazard, and it was known to be so by every one concerned, and there can hardly be said to be any well-established standard, based upon experience, as to what protection is sufficient. The kind of protection put on this dredge had been in use for a number of years and had proved effective. It was thought to be sufficient by the builders, and by their experts, and we are not warranted in saying that it was manifestly insufficient.
Second. It is urged most earnestly that the lifeboat was stowed on the after main deck in a manner which prevented its use in an emergency. This is a question of fact of some difficulty. If the proof satisfied us that there was time to launch the lifeboat, and the boat was not launched because of the improper way in which it was placed, it might be taken to be the proximate cause of the drowning of the engineer. But the proof tends to show that there was no time to launch the boat, no matter how favorably it was placed, provided it was securely placed where it could be safely carried during the voyage. Indeed, the exact cause of the sudden sinking of the dredge is left in doubt. The only explanation, by those most competent to speak, is that during the storm a wave of extraordinary size struck the dredge and broke in the house, filling the hold of the dredge with water, so that with the pull on her by the hawser she did not rise on the waves, but went suddenly to the bottom; there being no time for the men to launch the boat, or save the seamen’s effects, or do anything, except to seize upon pieces of the wreckage and try to save themselves.
■We have no reason to think from the testimony that the captain of the dredge was incompetent, and he evidently risked his own life on the sufficiency of the equipment. We both feel very deeply the tragic nature of the deplorable disaster and the cruel misfortune that has *130fallen on the wife and children of the engineer who lost his life, but we do not find that the facts proven justify a deqree in their favor.